    Case 20-04043         Doc 13       Filed 04/13/21 Entered 04/13/21 14:23:19                       Desc Main
                                         Document     Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

IN RE:                           §
                                 §
REMARKABLE HEALTHCARE OF         § Chapter 11
CARROLLTON, LP et al. 1,         § Case No. 18-40295
                                 § (Jointly Administered)
                Debtors.         §
                                 §
                                 §
LARRY A. LEVICK, LITIGATION      §
TRUSTEE OF THE UNSECURED         §
CREDITORS’ LITIGATION TRUST      §
(A/K/A THE REMARKABLE LITIGATION §
TRUST),                          §
                                 §
                Plaintiff,       §
                                 §
v.                               §        ADVERSARY NO. 20-04043
                                 §
CPRO ASSOCIATES, INC. and        §
SCOTTSDALE INSURANCE COMPANY, §
                                 §
                Defendants.      §

      SEVENTH STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE A
        RESPONSE TO PLAINTIFF’S COMPLAINT TO AVOID AND RECOVER
    PREFERENTIAL AND FRAUDULENT TRANSFERS AND TO DISALLOW CLAIMS


           COME NOW, Larry A. Levick, as Litigation Trustee of the Unsecured Creditors’

Litigation Trust (a/k/a The Remarkable Litigation Trust) (“Plaintiff”), by and through his

undersigned counsel, and Defendants CPro Associates, Inc. and Scottsdale Insurance Company

(“Defendants”), by and through their undersigned counsel, and hereby stipulate and agree that the

deadline for Defendants to file an answer or other responsive pleading to the Trustee’s Complaint


1
  The Debtors in these jointly-administered chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Remarkable Healthcare of Carrollton, LP (5960), Remarkable Healthcare of Dallas,
LP (3418), Remarkable Healthcare of Fort Worth, LP (1650), Remarkable Healthcare of Seguin, LP (4566), and
Remarkable Healthcare, LLC (5142).

_____________________________________________________________________________________________________________
SEVENTH STIPULATION                                                                                      Page 1
  Case 20-04043         Doc 13       Filed 04/13/21 Entered 04/13/21 14:23:19                  Desc Main
                                       Document     Page 2 of 3



to Avoid and Recover Preferential and Fraudulent Transfers and to Disallow Claims is extended

through and including June 24, 2021. This extension is without prejudice to any further extensions

of time that may be granted or requested.

DATED: April 13, 2021

                                                   Respectfully submitted,

                                                   SINGER & LEVICK, P.C.


                                                   By:       /s/ William R. Dorward
                                                           Michelle E. Shriro
                                                           State Bar No. 18310900
                                                           William R. Dorward
                                                           State Bar No. 24007123
                                                           Todd Hoodenpyle
                                                           State Bar No. 00798265

                                                   16200 Addison Road, Suite 140
                                                   Addison, Texas 75001
                                                   Phone: 972.380.5533
                                                   Fax: 972.380.5748
                                                   Email: mshriro@singerlevick.com
                                                   Email: dorward@singerlevick.com
                                                   Email: hoodenpyle@singerlevick.com


                                                   ATTORNEYS FOR
                                                   LARRY A. LEVICK, LITIGATION TRUSTEE

                                                   - AND –




_____________________________________________________________________________________________________________
SEVENTH STIPULATION                                                                                      Page 2
  Case 20-04043         Doc 13       Filed 04/13/21 Entered 04/13/21 14:23:19                  Desc Main
                                       Document     Page 3 of 3



                                                   ICE MILLER, LLP



                                                   By:       /s/ Daniel Anderson (w/permission)
                                                           Daniel Anderson
                                                           Ohio State Bar No. 067041

                                                   Arena District
                                                   250 West Street
                                                   Suite 700
                                                   Columbus, OH 43215-7509
                                                   Phone: 614.462.5013
                                                   Fax: 614.224.3126
                                                   Email: Daniel.Anderson@icemiller.com

                                                   ATTORNEYS FOR DEFENDANTS




_____________________________________________________________________________________________________________
SEVENTH STIPULATION                                                                                      Page 3
